                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

CLINT ANTHONY AVANT,

             Plaintiff,

v.                                               Case No: 2:21-cv-197-SPC-NPM

JOBIE BATES,

              Defendant.
                                          /

                                        ORDER1

       This matter comes before the Court on sua sponte review of the file. The

Court ordered Plaintiff Clint Anthony Avant to complete service forms and

provide copies of his Complaint to the Clerk on or before June 25, 2021. (Doc.

10). The Court warned Plaintiff that not (1) complying with its Order, or (2)

explaining his inability to do so would result in this action being dismissed

without further notice. (Doc. 10 at 2). To date, Plaintiff has done neither likely

because he never received the Order. Although the Court mailed him a copy,

the Order was returned as undeliverable. Because Plaintiff has not filed any

change of address as required (Doc. 4 at 7), the Court does not have his current




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
address. This case cannot continue if the Court cannot communicate with

Plaintiff. Thus, the Court will dismiss the action for failure to prosecute.

Because the dismissal is without prejudice, Plaintiff may file a new case, but

any pleadings filed must not include the above case number.

      Accordingly, it is

      ORDERED:

      1. This action is DISMISSED without prejudice.

      2. The Clerk is DIRECTED to enter judgment, deny any pending

         motions as moot, terminate any deadlines, and close this case.

      DONE and ORDERED in Fort Myers, Florida on June 29, 2021.




Copies: All Parties of Record




                                      2
